Citation Nr: 0033762	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  96-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbar strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
April 1995, the RO denied entitlement to an evaluation in 
excess of 10 percent for chronic lumbar strain.  The case was 
remanded by the Board in December 1997.  In December 1998, 
the RO denied entitlement to service connection for PTSD.  
The case has been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The RO, in an unappealed rating decision in April 1995, 
denied entitlement to service connection for PTSD.

2.  The evidence received since April 1995 does not include a 
current diagnosis of PTSD.

3.  Chronic lumbar strain is manifested by no more than 
lumbosacral strain with complaints of pain on motion.






CONCLUSIONS OF LAW

1.  The evidence received since the April 1995 rating 
decision is not new and material, and the veteran's claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.156(a) (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for chronic lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.40, 
4.45. 4.59, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Service connection for PTSD was denied by the RO in April 
1995.  The RO determined that there was no evidence of a 
psychiatric disorder in service and that the veteran had not 
submitted any evidence of a current diagnosis of PTSD.  The 
veteran was notified of the RO's decision that same month.  
He did not file a notice of disagreement and substantive 
appeal and the decision became final.  See 38 U.S.C.A. 
§ 7105(b)(1), (c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999); Person v. Brown, 5 Vet. App. 449, 450 (1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis musts be 
applied.  See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Hodge, supra.  The first step is to determine whether new and 
material evidence has been received, under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995).  Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107 has been met. 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  At the time of the April 1995 rating decision, the 
evidence of record consisted of the veteran's service medical 
and personnel records, VA treatment records from September 
1992 to October 1993, private treatment records from November 
1988 to November 1993, and the August 1994 statement from Dr. 
P., the veteran's private physician.  The service medical 
records reported no complaints of or treatment for a 
psychiatric disorder, and no psychiatric abnormality was 
noted in the veteran's service separation examination report.  
The VA and private medical records reported ongoing treatment 
for depression and cocaine and alcohol dependency, and Dr. P. 
reported treatment for depression.  The service personnel 
records did not indicate that the veteran was involved in 
combat.

The evidence received since April 1995 consists of the 
following: duplicates of previously received private 
psychiatric treatment records from July 1994 with a diagnosis 
of alcohol and cocaine dependence; an August 1998 VA 
psychiatric examination report with diagnoses of alcohol 
abuse in partial remission and cocaine and marijuana abuse; 
service personnel records; a February 1999 report from the U. 
S. Armed Services Center for Research of Unit Records 
(USASCRUR); and a stressor statement from the veteran, 
received in September 1999. 

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  The RO 
previously denied service connection for PTSD on the grounds 
that the veteran had not been diagnosed with PTSD.  The 
evidence received since April 1995 still does not establish 
that the veteran currently suffers from PTSD.  
The evidence received since April 1995 therefore, is not, by 
itself or in connection with evidence already of record, so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for PTSD, and the appeal is denied.

II.  Back Disorder

Service connection for low back strain was granted by the RO 
in May 1970, and a 10 percent evaluation was assigned, 
effective January 1970.  This decision was based on service 
medical records that noted treatment for a disorder diagnosed 
as low back syndrome, and on an April 1970 VA examination 
report that noted good range of motion, some tenderness, and 
positive straight leg raise test at 75 degrees. The 10 
percent evaluation has remained in effect to date.  

A private comprehensive psychiatric evaluation was conducted 
in July 1994.  The veteran's complaints included his back 
symptomatology and the evaluating physician offered diagnoses 
that included chronic back disorder by history.  

At an October 1995 personal hearing before the RO, the 
veteran testified that because of his back pain, he could not 
perform certain chores around the house, such as mowing the 
lawn or raking the leaves, and that on some days the pain is 
so severe that  "I can hardly move my leg," and he has to 
stay in bed for four or five days at a time.  He said the 
pain was exacerbated by rainy weather, and that it prevented 
him from sleeping at night.  He said that he lost his job at 
the Ford Motor Company in June 1992, in part because of his 
back disorder.  He said that he currently was receiving 
treatment once a month for his back, and indicated that his 
physicians had told him that he had degenerative disc disease 
with radiation into the lower extremities, and atrophy of 
thigh muscles on one side.  

The veteran's friend testified that the veteran complained of 
back pain every day, including pain that would shoot down the 
leg to the toes.  She indicated that the veteran was 
incapacitated to the point that she had to cook and drive for 
him.  The veteran indicated that he used a cane, and that 
when he was "trying to keep his job," he wore a back brace.

During the hearing, the veteran submitted a number of medical 
records in connection with his claim.  These included a 
computer printout that he said revealed how often he had had 
to have pain-killing shots for his back.  He indicated that 
this had occurred on seven occasions between April and 
October 1995.  In addition, an April 1995 private radiology 
report from Dr. H. noted that the veteran had mild 
degenerative changes within the lumbar spine, with no 
evidence of fracture or disk disease.  A July 1995 private 
Computed Tomography (CT) scan of the spine revealed slight 
asymmetrical bulging at the L3-L4 level, and herniated 
nucleus pulposus was suspected.  X-rays of the spine revealed 
anterior spurring at L3 and L4, with slight curvature of the 
lumbar spine.  

An April 1997 VA examination report noted that the veteran 
complained of constant low back pain and pain in the legs, 
with occasional numbness in the toes.  The examiner reported 
that he had normal heel/toe gait and that his equilibrium was 
good.  The veteran had no postural abnormality or fixed 
deformity, he had good muscle tone of the back, with no spasm 
or atrophy, and coughing did not aggravate the pain.  Flexion 
was to 65 degrees, extension was to 25 degrees, lateral 
flexion was to 20 degrees bilaterally, and rotation was 
reported to be to 0 degrees bilaterally.  The examiner stated 
that there was no objective evidence of pain on motion.  

The examiner further reported that there was no neurological 
deficit in the lower extremities.  Straight leg raise testing 
was to 65 degrees, with complaint of back pain, but was to 90 
degrees in the seated position, with no complaint of back 
pain.  Sensation, muscle tone and reflexes were present, and 
Lasegue's test was negative.  X-rays showed "very early, 
minor degenerative changes in the spine."  The diagnosis was 
chronic lumbar strain, no evidence of traumatic injury.  The 
examiner stated "I do not find any degree of functional loss 
due to [the veteran's] subjective complaint of pain."

The veteran appeared before the undersigned Veterans Law 
Judge in Washington DC in October 1997.  He testified that he 
had not received all the clinical testing he felt he was 
entitled to at his VA examination.  He further testified that 
he suffered from constant back pain in his lower back and 
down his legs to his knees, feet, and toes.  He said that he 
spent all day sitting watching television.  He said that he 
was dissatisfied with his VA treatment and that he had been 
receiving treatment from Dr. C., a private physician, but 
that he had stopped going in the past year because he could 
no longer afford it.  He said that Dr. C. had told him he had 
"severe muscle spasms and some kind of disk problem."  The 
veteran's friend testified that she was the wage earner and 
care giver because the veteran was unable to work and that 
she had to work as well as perform all the chores around the 
house.   

This case was remanded by the Board in December 1997 in order 
to seek to obtain the treatment records from Dr. C., referred 
to by the veteran during his Board hearing.  

The veteran was scheduled for another VA examination which 
was conducted in August 1998.  He complained of constant pain 
in the lower back, with pain radiating into both legs and 
numbness in the feet.  He reported that he had to use a cane 
but denied using a back brace.  He said that he was unable to 
bend over and lift anything.  He denied any flare-ups and 
said that nothing alleviated the pain.  The examiner noted 
that the veteran had a cane with him, but that he was able to 
heel and toe walk normally, without using the cane.  
Equilibrium was described as satisfactory.  Alignment of the 
spine was straight, there was no spasm of the paravertebral 
muscles but the veteran did complain of pain on palpation of 
the back.  Muscle tone was good and there was no atrophy, 
scoliosis or kyphosis.  

The examiner reported that the veteran severely resisted both 
active and passive range of motion with complaints of pain.  
Extension was to 10 degrees, with pain starting at 0 degrees, 
flexion was to 20 degrees, with pain starting at 0 degrees, 
lateral flexion was to 10 degrees bilaterally, with complaint 
of pain at 0 degrees, and rotation was to 0 degrees 
bilaterally, with complaints of pain.  Both lower limbs were 
negative for any neurological deficit but straight leg raise 
testing was positive bilaterally at 15 degrees with complaint 
of severe back pain.  In the seated position, straight leg 
raise testing was negative to 80 degrees bilaterally, with no 
complaints of pain.  

X-rays of the spine showed mild degenerative disc disease at 
the L3-4 level.  A magnetic resonance imaging (MRI) scan of 
the lower back showed degenerative disc disease at L3-4, L4-
5, and L5-S1 disc spaces.  There was evidence of atrophy at 
L4-5, with secondary thickening of the ligaments, but no 
evidence of disc bulging or herniation, and no evidence of 
central canal or neural foramen stenosis.  Electromyograph 
(EMG) studies of the lower extremities and paraspinal muscles 
were normal.  The VA examiner's diagnosis was degenerative 
disc disease of the lumbosacral spine without any evidence of 
nerve root irritation.  

Following the examination, in September 1998, private 
treatment records were received, showing treatment in April 
and June 1998.  The April 1998 report from Dr. C., noted that 
neurological examination of the lower extremities revealed 
good strength in the lower extremities bilaterally with 
intact knee reflexes and trace ankle reflexes bilaterally.  
Straight leg raise testing was positive bilaterally at 20 
degrees.  EMG studies revealed borderline peripheral 
neuropathy in the lower extremities bilaterally, and there 
was evidence of chronic S1 radiculopathy.  An MRI scan of the 
spine conducted in June 1998 revealed degenerative spurring 
involving the mid and lower lumbar vertebral bodies, with 
disc desiccation, most pronounced at L2-L3, and L3-L4.  There 
was no evidence of disc bulge or herniation.  

The VA examiner who conducted the August 1998 examination was 
asked to comment on the recently received private medical 
evidence and to indicate whether the findings caused him to 
change his opinion.  In a June 1999 statement, the examiner 
said that his opinion remained unchanged.  He said that "it 
is not possible . . . to justify any neurological deficit" 
based on the clinical findings made during the VA 
examination.  He further said that "it is quite possible 
that the reported findings [in April and June 1998] were not 
present at the time of" the August 1998 VA examination, and 
pointed out that the veteran had been able to work for many 
years "with whatever back condition he has."  

A private radiology report of the lumbosacral spine, dated in 
January 2000, reported an impression of hypertrophic 
degenerative changes, with mild osteoarthritic changes in 
both hips.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, a 40 
percent evaluation is warranted for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  A 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.
At the outset, the Board notes that there are medical reports 
of record pertaining to the veteran's retirement from 
employment with the Ford Motor Company in 1992, and these 
reports reflect persuasively that the veteran's retirement 
was brought about by medical problems unrelated to his 
military service.  Despite the veteran's recent assertions, 
his service connected back disability was not a cause of his 
job having been terminated in 1992.  The Board also should 
point out, and the veteran must realize, that persons with 
chronic alcohol and substance abuse problems generally do 
make credible witnesses.  Nevertheless, in this case, the VA 
has taken measures to make sure the  veteran's back 
disability is fully evaluated so that he is not judged 
unfairly.  

The Board finds that the preponderance of the evidence 
indicates that the veteran's back disorder is manifested by 
no more than complaints of pain on motion.  The VA 
examinations do not reflect the presence of muscle spasms or 
symptoms radiating down the lower extremities due to the 
service connected ailment.  The VA examinations in 1997 and 
in August 1998 failed to disclose objective clinical findings 
of neurological symptoms in the lower extremities.  While the 
private EMG studies in April 1998 indicated evidence of 
radiculopathy, the examiner specifically said that the 
findings should be correlated with clinical findings.  In 
this regard the clinical findings reported privately and by 
the VA do not reflect objective clinical findings of 
neuropathy.  Moreover, the EMG studies by the VA after April 
1998 did not confirm the findings of the earlier EMG studies.  
The Board is aware that various studies indicate arthritic 
findings and some degenerative disc disease, but, even 
assuming that the manifestations of this pathology could not 
be dissociated from the service connected low back strain, 
they are not producing any significant symptomatology at this 
time.  

As to the degree of limited motion the veteran has in his low 
back, clearly the VA examiner in 1998 noted the veteran 
resisted both active and passive motion with complaints of 
pain.  No characteristic pain was described in the 1998 
examination in 1997.  It is readily apparent from the 
examinations in 1997 and in 1998 that the examiner felt the 
veteran's complaints of pain were not objectively confirmed.  
His muscle tone was good and no atrophy was present.  No 
muscle spasm was reported.  

When viewed as a whole, the preponderance of the medical 
evidence indicates that the veteran's back disability is 
manifested by no more than lumbosacral strain with complaints 
of pain on motion.  The preponderance of the evidence is 
therefore against an evaluation in excess of 10 percent under 
DC 5295.

Also for consideration is D C 5292.  Under this DC, a 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine, a 20 percent evaluation is 
warranted for moderate limitation of motion, and a 10 percent 
evaluation is warranted for slight limitation of motion.  The 
Board notes that under the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1999), and DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995), the veteran's complaints of pain must be 
supported by adequate pathology.  As noted above, however, 
the VA examiner indicated that the veteran's limited range of 
motion during the most recent examination was not supported 
by the clinical findings, and the Board finds that the 
veteran was exaggerating his symptoms.  Given the ranges of 
motion noted during the earlier VA examination, the Board 
finds by a preponderance of the evidence that the disability 
picture presented by the veteran's back disability more 
closely approximates slight limitation of motion than it 
approximates moderate limitation of motion.  The 
preponderance of the evidence is therefore against an 
evaluation in excess of 10 percent under DC 5292.

Also for consideration is DC 5293.  Under this Diagnostic 
Code, a 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  A 40 percent evaluation is 
warranted for severe symptoms, manifested by recurring 
attacks with intermittent relief.  Moderate symptoms, with 
recurring attacks, warrant a 20 percent evaluation, and mild 
symptoms, a 10 percent evaluation.  With the evidence in 
equipoise, the benefit of the doubt goes to the veteran.  
38 U.S.C.A. § 5107(b).  The Board notes, however, that the 
preponderance of the evidence indicates that any lower 
extremity neuropathy that is present is no more than mild.  
Indeed the April 1998 report found that peripheral neuropathy 
was "borderline," while the August 1998 VA examination 
report found no sciatic or peripheral neuropathy.  In view of 
these findings, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
under DC 5293.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for PTSD, the 
claim is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic lumbar strain is denied.



		
	BRUCE KANNEE 
	Veterans Law Judge
	Board of Veterans' Appeals



 

